Citation Nr: 1121067	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  06-30 434	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to an increased disability rating for posttraumatic stress disorder (PTSD) in excess of 30 percent prior to August 21, 2008, and in excess of 50 percent since.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Spector, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to July 1969.

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from the January 2006 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas, which continued a 30 percent disability rating for PTSD.  Subsequently, in a February 2011 rating decision, the RO increased the Veteran's disability rating for PTSD to a 50 percent rating, effective August 2008.

In June 2009 and March 2010, the Board remanded the Veteran's claim of an increased rating for PTSD for further examination.  This development has now been completed.  Regrettably, as outlined below, an additional remand is necessary before appellate review may proceed on this matter.

As a final introductory matter, the Board notes that the March 2010 Board decision denied the Veteran's claim of an earlier effective date of service connection for PTSD.  Subsequently, the Veteran submitted a statement in March 2011, which stated that he did not agree with the effective date of service connection for PTSD.  Because the March 2010 Board decision is now final, the Board interprets the Veteran's statement as an implicit new and material evidence claim for an earlier effective date of service connection for PTSD.  See 38 U.S.C.A. § 7104 (West 2002), 38 C.F.R. § 20.1105 (2010).  As that claim has not been developed for appellate review, the Board refers it to the RO for appropriate action.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

After a thorough review of the Veteran's claims file, the Board has determined that additional evidentiary development is necessary prior to the adjudication of his claim of entitlement to an increased disability rating for PTSD in excess of 30 percent prior to August 21, 2008, and in excess of 50 percent since.    

The Board notes that a remand is necessary to obtain any outstanding VA treatment records.  When readjudicating the Veteran's claim for an increased disability rating in excess of 30 percent for PTSD and granting a higher 50 percent rating, the RO consider VA outpatient treatment records dated August 21, 2008 through January 27, 2011.  However, it appears that these VA treatment records have not been associated with the claims file.  As these VA treatment records may contain information pertinent to his claim, they are relevant and should be obtained.  See 38 C.F.R. § 3.159(c)(2) (2010); Bell v. Derwinski, 2 Vet. App. 611 (1992).  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

Accordingly, the case is REMANDED for the following action:

1. The AMC should obtain any available outstanding VA treatment records dated from June 2008 to the present.  Any attempts to obtain these records and responses received thereafter should be associated with the Veteran's VA claims file.  The Veteran should also be offered the opportunity to submit any private treatment records in support of his claim.

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim should be readjudicated.  If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, this issue should be returned to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
J. A. MARKEY 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).





